Citation Nr: 1439273	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-23 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a right wrist injury.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for depression.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In a May 2008 rating decision, the RO denied the request to reopen the claim for service connection for depression, and entitlement to service connection for a bilateral knee disability and hepatitis C.  In January 2009, the Veteran submitted a statement regarding these issues, which the Board believes could be liberally construed as a notice of disagreement (NOD) with the denial of these issues.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand these issues for issuance of an SOC.

The Board notes that the RO characterized the issues regarding the bilateral knees and hepatitis C as whether to reopen previously denied claims.  However, a review of the claim file reveals that service connection for a bilateral knee disability and hepatitis C was initially denied in a rating decision of September 2006.  Within a year of the denial, prior to the decision becoming final, additional VA outpatient and private treatment records were associated with the claim file which show treatment for the bilateral knees and hepatitis C.  As new and material evidence was received within one year of the earlier decision, the Board concludes that the September 2006 rating decision did not become final, and the issues will be considered de novo.   

The issues of entitlement to service connection for a shoulder disability and high blood pressure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record reflects the Veteran is now in receipt of disability benefits from the Social Security Administration (SSA).  However, the SSA records have not been associated with the claims file, and are possibly relevant to the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Accordingly, an attempt should be made to obtain such records.  38 C.F.R. § 3.159(c)(2).  

Regarding the issue of the request to reopen the claim for service connection for residuals of a right wrist disability, the Board notes that in the April 2009 SOC, the RO indicated that the Veteran had disagreed with their denial to reopen the claim in the May 2008 rating decision.  A review of the narrative of the May 2008 rating decision shows that this particular issue was not included or discussed.  However, as the RO has developed the issue, and there is a subsequent VA Form 9 following the SOC which states the Veteran wants to appeal all of the issues in the SOC, the Board will consider the issue to be properly on appeal.  

A review of the record reflects that the Veteran has not been afforded notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) as to the issue of the request to reopen the claim for service connection for residuals of a right wrist disability.  Furthermore, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), that VA must notify a claimant of the evidence and information that is necessary to reopen his or her claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.  Moreover, the Court stated that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In such cases, the Court in Kent stated that the VCAA requires the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board notes that the Veteran submitted an Authorization and Consent to Release Information form in April 2011 identifying treatment records which he wanted to be obtained and considered in his appeal.  It is unclear as to whether any records were obtained as a result of this form as the treatment providers were not properly identified.  As the claim is being remanded for other development, the Board will provide the Veteran an additional opportunity to properly identify the providers of the treatment in order to allow the RO to obtain all relevant records.  

Finally, the Board notes that as discussed in the Introduction, the RO, in a May 2008 rating decision, denied reopening claims for service connection depression and for a bilateral knee disability and hepatitis C.  As explained in the Introduction, the Board finds that the claims for hepatitis C and a bilateral knee disability should have been adjudicated on a de novo basis as the earlier rating decision denying them did not become final.  In any event, in January 2009, the Veteran submitted a statement regarding these issues, which the Board believes could be liberally construed as a notice of disagreement (NOD) with the denial to reopen the claims.  The Veteran has submitted a statement within one year of that decision, which the Board believes can be construed as an NOD.  Accordingly, these claims are remanded for an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.  Any negative search must be documented in the claims folder.

2.  Provide the Veteran with appropriate notice of the VA's duties to notify and to assist, particularly in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006) as to the issue of the request to reopen the claim for service connection for residuals of a right wrist disability.

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  Attempts should be made to obtain any available medical records identified by the Veteran.  Associate any records received, including negative responses, with the claims file.

4.  Issue an SOC to the Veteran, addressing the issues of entitlement to service connection for a bilateral knee disability and hepatitis C, and whether new and material evidence has been submitted to reopen the claim for service connection for depression.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

5.  The RO should also undertake any other development it determines to be warranted.
 
6.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and he should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



